IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT JACKSON



RUNAKO Q. BLAIR,                          )
                                          )
       Petitioner,                        ) C. C. A. NO. W1999-01847-CCA-R3-PC
                                          )
vs.                                       ) SHELBY COUNTY
                                          )
STATE OF TENNESSEE,                       ) No. P-20911
       Respondent.
                                          )
                                          )                         FILED
                                                                     January 12, 2000
                         ORDER
                                                                   Cecil Crowson, Jr.
                                                                  Appellate Court Clerk

              This matter is before the Court upon the
state’s motion to affirm the trial court judgment pursuant to Rule 20, Rules of the Court

of Criminal Appeals. This case represents an appeal from the dismissal of the

petitioner’s second petition for post-conviction relief. In 1994, the petitioner was
convicted of second degree murder and attempted second degree murder received an

effective thirty-three year sentence. This Court affirmed the convictions and sentences

on appeal. State v. Blair, No. 02C01-9411-CR-00249 (Tenn. Crim. App. Nov. 22,

1995), perm. app. denied, (Tenn. May 13, 1996). The petitioner subsequently filed a

petition for post-conviction relief. The trial court dismissed the petition. This Court
affirmed the dismissal on appeal. Blair v. State, 969 S.W.2d 423 (Tenn. Crim. App.

1997), perm. app. denied, (Tenn. 1998). On January 21, 1999, the petitioner filed his

second petition for post-conviction relief, which was dismissed by the trial court on
February 12, 1999.



              T.C.A. § 40-30-202(c) provides that no more than one petition for post-
conviction relief may be filed attacking a single judgment, and mandates that the trial

court shall summarily dismiss any second or subsequent petition if a prior petition was

filed and resolved on the merits by a court of competent jurisdiction. Since the

petitioner previously filed a petition that was resolved on the merits by the trial court and
by this Court on appeal, the petitioner's present petition was properly dismissed.

Additionally, after reviewing the entire record on appeal, we find that the petitioner’s

claim does not fall within one of the limited circumstances under which a prior petition
may be re-opened. See T.C.A. § 40-30-217.



              Accordingly, we conclude that the trial court did not err in summarily
dismissing the petitioner’s second petition for post-conviction relief. It is therefore

ORDERED that the state’s motion is granted and the judgment of the trial court is

affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals. It
appearing the petitioner is indigent, costs of this appeal shall be taxed to the state.




                                           __________________________________
                                           DAVID G. HAYES, JUDGE



                                           __________________________________
                                           JOE G. RILEY, JUDGE


                                           __________________________________
                                           JOHN EVERETT WILLIAMS, JUDGE




                                              2